Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando (JP 2001155576 A, English Translation)
Regarding claim 1, Ando teaches a device (Fig.1-4) comprising: a housing 15; a substrate  13 provided inside the housing; a light emitting object 16 mounted on one side of the substrate; and an elastic sheet (light transmitting layer 3: see in Ando: As a material of the light guide layer 3, silicone rubber, urethane rubber, EPDM, acrylic rubber, polyester-based thermoplastic elastomer, or the like can be used) covering the one side of the substrate and the light emitting object, to guide light from the light emitting object, wherein a through hole (hole in 15 through which element is passing) is formed in the housing corresponding to the one side of the substrate 13, wherein the 

Regarding claim 9, Ando teaches an operation device for operating a power seat of a vehicle (see in [0001] in Ando: The present invention relates to an illuminated push-button switch member suitable for use in portable terminals and in-vehicle devices that require space and the like), comprising: a housing 15; a substrate  13 provided inside the housing; a light emitting object 16 mounted on one side of the substrate; and an elastic sheet (light transmitting layer 3: see in Ando: As a material of the light guide layer 3, silicone rubber, urethane rubber, EPDM, acrylic rubber, polyester-based thermoplastic elastomer, or the like can be used) covering the one side of the substrate and the light emitting object, to guide light from the light emitting object, wherein a through hole (hole in 15 through which element 1 is passing) is formed in the housing corresponding to the one side of the substrate 13, wherein the elastic sheet has a mirror part 17 (see in Ando: The light guide layer 3 can be provided with a light reflection layer 17 if desired) at a portion on a surface corresponding to the through hole, for totally reflecting light transmitting through an inside of the elastic sheet.

Regarding claim 2, Ando teaches a device, wherein the mirror part is provided on the surface 17 on the one side of the elastic sheet 3, and another mirror part is provided on a surface on another side of the elastic sheet (see the light being reflected by 13 in surface of elastic sheet that contacts 13 is a mirror part, which is the second/lower side of the elastic sheet 3 that is reflective).

Regarding claim 4, Ando teaches a device, wherein the elastic sheet (3 which is the light transmitting layer) has a light transmission part at a portion covering the light emitting object 16, for transmitting light from the light emitting object to one side from another side of the elastic sheet with a low loss (see Fig.6).

Regarding claim 5, Ando teaches a device, wherein the housing has a cylinder part surrounding a vicinity of the through hole and extending toward the one side of the substrate (Fig.5a and 5b).

Regarding claim 6, Ando teaches a device, wherein the elastic sheet has a wall part 5 standing on one side between the mirror part and the portion covering the light emitting object.

Regarding claim 7, Ando teaches a device, further comprising: an attachment member 1 attached to one side of the housing by being engaged with an engagement claw (the L shaped extension of element 1) provided on the housing, wherein the engagement claw is provided on one side of the through hole corresponding to the through hole.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Sado (US 4343975 A)
Regarding claims 3 and 8, Ando teaches the invention set forth in claims 1 and 3 above, but is silent regarding the elastic sheet is provided with the textured portion between the mirror part and a portion covering the light emitting object (for claim 8) the elastic sheet has a textured portion provided at a portion excluding the mirror part, and having a lower reflectivity than the mirror part (for claim 3).
However, it is well known in the art to roughen the desired surfaces of light guides or transparent covers of lighting devices as disclosed in Sado (claim 2 of Sado:  also see in Sado: It is also preferable that the upper surface of the switch panel member 1 is roughened or matted in the pushing areas 2,2 so as that the light emitted therefrom is irregularly scattered and the discernability of the pushing areas 2,2 is improved regardless of the viewing direction). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use textured surfaces for the desired side(s) of the light 

Other art
US 20100314229 teaches claw member of claim 7.
Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875